Citation Nr: 1343394	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to March 5, 2010, and 50 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from January 1943 to December 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Cleveland, Ohio, VARO in August 2009 (which continued a 30 percent rating for PTSD) and the Chicago, Illinois, VARO in December 2010 (which granted a 50 percent rating for PTSD, effective March 5, 2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In his January 2011 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  Such hearing has not been scheduled, and the record does not show the request withdrawn.  A memorandum in clarification of this matter by his representative is associated with the record.  Because he is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  To minimize the distance he must travel (because of hardships in extended travel due to age), the Veteran has requested that the hearing be held at the St. Louis, Missouri, VARO.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should schedule the Veteran for a videoconference hearing before the Board (if possible, from the St. Louis, Missouri, VARO, per the Veteran's request).  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



